FILED:  January 26, 2006
IN THE SUPREME COURT OF THE STATE OF OREGON
LARRY WOLF,
GAIL RASMUSSEN and CHRISTINA COUGHLIN,
Petitioners,
v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S52884)
En Banc
On petition to review ballot title.
Submitted on the record January 5, 2006.
Margaret S. Olney, Smith, Diamond & Olney, Portland, filed
the petition and the reply memorandum for petitioners.
Laura Anderson, Assistant Attorney General, Salem, filed the
answering memorandum for respondent.  With her on the answering
memorandum was Hardy Myers, Attorney General.
BALMER, J.
Ballot title referred to Attorney General for modification.
BALMER, J. 
This ballot title review proceeding, brought under ORS
250.085(2), concerns the Attorney General's certified ballot
title for an initiative petition that the Secretary of State has
denominated as Initiative Petition 68 (2006).  Initiative
Petition 68, if adopted, would require certain corporations
described in the measure to disclose tax-related information to
the Secretary of State, who would make that information available
as a public record.  That initiative petition is virtually
identical to a companion measure, Initiative Petition 67 (2006),
in all but one respect:  Initiative Petition 67, in addition to
other categories of corporations, applies to corporations who
employ more than 50 full-time employees, while Initiative
Petition 68 instead applies to corporations who employ more than
25 full-time employees. 
In Wolf v. Myers, 340 Or ___, ___ P3d ___ (decided this
date), we described the substantive provisions of Initiative
Petition 67.  That summary also accurately describes the proposed
measure before us in this case with the one difference that we
have noted above; we therefore do not repeat it here.
Petitioners are electors who timely submitted written
comments to the Secretary of State concerning the Attorney
General's draft ballot title for Initiative Petition 68 and who
therefore are entitled to seek review of the resulting certified
ballot title in this court.  See ORS 250.085(2) (stating that
requirement).  We review the Attorney General's certified ballot
title to determine whether it substantially complies with the
requirements of ORS 250.035(2).  ORS 250.085(5).  Petitioners'
objections to the Attorney General's certified ballot title are
substantively identical to the arguments that petitioners made
respecting the Attorney General's certified ballot title for
Initiative Petition 67.  The Attorney General's responses also
are substantively identical.  
In Wolf, we held that petitioners' challenges to the
use of the word "confidential" in the ballot title caption and in
the "yes" and "no" vote result statements for Initiative Petition
67 were well taken and that those portions of the ballot title
therefore failed to meet the requirements of ORS 250.035(2)(a) to
(c).  We referred the ballot title to the Attorney General to
modify the caption and the "yes" and "no" vote result statements
accordingly and to modify the summary if appropriate.  For the
reasons that we expressed in that opinion, we now hold that the
Attorney General's ballot title for Initiative Petition 68
similarly is deficient.  We therefore refer the ballot title to
the Attorney General for modification. (1)
Ballot title referred to Attorney General for
modification.


1. In addition, the Attorney General concedes that he
included a typographical error in the ballot title summary for
Initiative Petition 68.  The summary stated that the minimum
annual sales required to trigger the reporting requirement for
corporations that are not required to report by virtue of other
provisions in the proposed measure was $1,000,000.  That figure
should have been $10,000,000.  The summary should be modified to
correct that error.
Return to previous location.